                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    TREVOR HOGUE,                                         CASE NO. C19-0437-JCC
10                            Plaintiff,                    MINUTE ORDER
11            v.

12    AMY GIROUARD,

13                            Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on its pre-service review of Plaintiff Trevor Hogue’s
18   complaint (Dkt. No. 1) pursuant to 28 U.S.C. section 1915(e)(2). On March 26, 2019, United
19   States Magistrate Judge Hon. Brian A. Tsuchida granted Plaintiff’s motion to proceed in forma
20   pauperis. (Dkt. No. 3.) Plaintiff names as Defendant Amy Girouard, although it is unclear what
21   claims Plaintiff asserts against Ms. Girouard. (See generally Dkt. No. 4.)
22          Plaintiff states that the Court has subject matter jurisdiction based on both federal
23   question and diversity jurisdiction. (Id. at 3.) Under the heading “Federal Question Jurisdiction,”
24   Plaintiff states “[a]fter holding lower tier civil courtroom in states jurisdiction defendant legal
25

26


     MINUTE ORDER
     C19-0437-JCC
     PAGE - 1
 1   attempt murder.” 1 (Id.) Under the heading “Amount in Controversy,” Plaintiff writes, “[u]nder

 2   Pacer thirty with law currently blind and awaiting unknown.” (Id. at 5.) Under the heading

 3   “Statement of Claim,” Plaintiff writes, “[p]reviously address one was to do yardwork, include of

 4   cutting overhanging plants which in blue prints, defendant tries to run over in car.” (Id.) Under

 5   the heading “Relief,” Plaintiff writes, “[n]one, lawn/grass may grow back in spring.” (Id.) The

 6   complaint contains no other allegations regarding Plaintiff’s claim.

 7          Once a complaint is filed in forma pauperis, the Court must dismiss it prior to service if it

 8   is frivolous or “fails to state a claim on which relief can be granted.” 28 U.S.C.
 9   § 1915(e)(2)(b)(ii); see Lopez v. Smith, 203 F.3d 1122, 1229 (9th Cir. 2000) (en banc). To avoid
10   dismissal, a complaint must contain sufficient factual matter, accepted as true, to state a claim for
11   relief that is plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662, 664 (2009). The factual
12   allegations must be “enough to raise a right to relief above the speculative level.” Bell Atlantic
13   Corp. v. Twombly, 550 U.S. 544, 555 (2007). The complaint may be dismissed if it lacks a
14   cognizable legal theory or states insufficient facts to support a cognizable legal theory. Zixiang v.
15   Kerry, 710 F.3d 995, 999 (9th Cir. 2013).
16          The Court holds pro se plaintiffs to less stringent pleading standards than represented
17   plaintiffs and liberally construes a pro se complaint in the light most favorable to the plaintiff.
18   Erickson v. Pardus, 551 U.S. 89, 93 (2007). Nevertheless, section 1915(e) “not only permits but

19   requires a district court to dismiss an in forma pauperis complaint that fails to state a claim.”

20   Lopez, 203 F.3d at 1229. When dismissing a complaint under section 1915(e), the Court gives

21   pro se plaintiffs leave to amend unless “it is absolutely clear that the deficiencies of the

22   complaint could not be cured by amendment.” Cato v. United States, 70 F.3d 1103, 1106 (9th

23   Cir. 1995).

24          Plaintiff fails to state a claim upon which relief can be granted. As an initial matter,

25   Plaintiff has not sufficiently pled that this Court has subject matter jurisdiction over his claims.

26          1
                All quotes are taken verbatim from the complaint.

     MINUTE ORDER
     C19-0437-JCC
     PAGE - 2
 1   Federal question jurisdiction exists where a plaintiff’s claim arises “under the Constitution, law,

 2   or treaties of the United States.” 28 U.S.C. § 1331. Diversity of citizenship jurisdiction exists

 3   where the amount at issue in the lawsuit is more than $75,000 and no plaintiffs or defendants are

 4   citizens of the same state. See 28 U.S.C. § 1332. The complaint does not state whether Plaintiff’s

 5   claims are based on the Constitution, laws or a treaty of the United States. Nor does it allege

 6   facts that demonstrate the amount in controversy is greater than $75,000 or that he and

 7   Defendant are citizens of different states.

 8           The complaint also fails to allege a cognizable legal theory. The complaint does not state
 9   what law entitles Plaintiff to relief or adequately describe the claim. Further, Plaintiff fails to
10   allege facts demonstrating that Defendant is liable for the misconduct alleged or that would put
11   Defendant on notice of the claims against her. Plaintiff must state what his legal theory is and
12   allege facts demonstrating that such theory plausibly entitles him to relief. Plaintiff must also
13   state a form of relief that the Court can grant. (See Dkt. No. 3 at 5) (describing relief sought as
14   “none”).
15           Based on the forgoing, the Court DECLINES to serve Plaintiff’s complaint, but
16   GRANTS him leave to file an amended complaint curing the above-noted deficiencies within 21
17   days after the date this order is signed. If no amended complaint is timely filed or if Plaintiff files
18   an amended complaint that fails to correct the deficiencies identified above, the Court may

19   dismiss Plaintiff’s claims with prejudice under 28 U.S.C. section 1915(e)(2)(B)(ii) for failure to

20   state a claim upon which relief may be granted.

21           Plaintiff is advised that an amended complaint operates as a complete substitute for an

22   original complaint. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Thus, any

23   amended complaint must clearly identify the defendant(s), the claims asserted, the specific facts

24   which Plaintiff believes support each claim, and the specific relief requested.

25           The Clerk is DIRECTED to send Plaintiff a copy of this order as well as the appropriate

26   forms so that he may file an amended complaint.


     MINUTE ORDER
     C19-0437-JCC
     PAGE - 3
 1        DATED this 3rd day of April 2019.

 2                                            William M. McCool
                                              Clerk of Court
 3
                                              s/Tomas Hernandez
 4
                                              Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-0437-JCC
     PAGE - 4
